DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 5/25/2022, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-12 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Independent claims 1 and 14 require a heating device facing an external outer surface of the second lateral edge and located entirely outside of the inner area of the partially formed tube. 
Gustafson [US3580788, previously cited] discloses a method and device that directly heats the second lateral edge, however the heating device is not located entirely outside of the inner area of the formed tube.  
Claims 1 and 14 are allowable as the prior art fails to disclose a heating device that heats a second lateral edge while being located entirely outside of the inner area of the partially formed tube, in combination with the other requirements of the claims.  Claims 2-12 and 15 depend from an allowable base claim, incorporate the allowable subject matter though dependency, and are allowable for the same reasons as the base claim. 
Independent claim 16 requires, inter alia, a second lateral edge located within the inner space after formation of the tube, a sealing strip with a second portion protruding away from the second lateral edge, and directly heating the external outer surface of the second lateral edge and the second portion.  
Reil [US4721242, previously cited] discloses a sealing strip, but does not disclose directly heating the external outer surface of the second lateral edge and the second portion of the sealing strip protruding away from the second lateral edge. 
Claim 16 is allowable as the prior art fails to disclose directly heating the external outer surface of the second lateral edge and the second portion of the sealing strip protruding away from the second lateral edge in combination with the other requirements of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
August 22, 2022